


Exhibit 10.5

 

EXECUTION VERSION

 

 

SECURITY AGREEMENT

 

made by

 

GANNETT CO., INC. (f/k/a Gannett SpinCo, Inc.)

 

and certain of its Subsidiaries

 

in favor of

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

Dated as of June 29, 2015

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.                            DEFINED TERMS

1

1.1

Definitions

1

1.2

Other Definitional Provisions

4

 

 

 

SECTION 2.                            GRANT OF SECURITY INTEREST

4

 

 

 

SECTION 3.                            REPRESENTATIONS AND WARRANTIES

6

3.1

Title; No Other Liens

6

3.2

Perfected First Priority Liens

6

3.3

Jurisdiction of Organization; Chief Executive Office

7

3.4

Equipment

7

3.5

Farm Products

7

3.6

Investment Property

7

3.7

Intellectual Property

7

3.8

Commercial Tort Claims

8

 

 

 

SECTION 4.                            COVENANTS

8

4.1

Delivery of Instruments, Certificated Securities and Chattel Paper

8

4.2

Maintenance of Insurance

8

4.3

Maintenance of Perfected Security Interest; Further Documentation

9

4.4

Changes in Name, etc.

9

4.5

Notices

9

4.6

Investment Property

10

4.7

Intellectual Property

11

4.8

Commercial Tort Claims

12

 

 

 

SECTION 5.                            REMEDIAL PROVISIONS

12

5.1

Pledged Equity

12

5.2

Proceeds to be Turned Over To Administrative Agent

13

5.3

Application of Proceeds

13

5.4

Code and Other Remedies

14

5.5

Subordination

15

5.6

Deficiency

15

 

 

 

SECTION 6.                            THE ADMINISTRATIVE AGENT

15

6.1

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

15

6.2

Duty of Administrative Agent

17

6.3

Authorization to File Financing Statements

17

6.4

Authority of Administrative Agent

17

 

 

 

SECTION 7.                            MISCELLANEOUS

17

7.1

Amendments in Writing

17

7.2

Notices

17

7.3

No Waiver by Course of Conduct; Cumulative Remedies

18

7.4

Enforcement Expenses; Indemnification

18

7.5

Successors and Assigns

18

7.6

Set-Off

18

7.7

Counterparts

19

7.8

Severability

19

 

--------------------------------------------------------------------------------


 

7.9

Section Headings

19

7.10

Integration

19

7.11

GOVERNING LAW

19

7.12

Submission To Jurisdiction; Waivers

19

7.13

Acknowledgements

20

7.14

Additional Grantor

20

7.15

Releases

20

7.16

WAIVER OF JURY TRIAL

21

 

SCHEDULES

 

 

 

 

 

Schedule 1

Investment Property

 

Schedule 2

Perfection Matters

 

Schedule 3

Jurisdictions of Organization and Chief Executive Offices

 

Schedule 4

Equipment Locations

 

Schedule 5

Trademarks

 

 

 

 

ANNEXES

 

 

 

 

 

Annex 1

Assumption Agreement

 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

Intellectual Property Short Form Agreement

 

 

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

SECURITY AGREEMENT, dated as of June 29, 2015, made by each of the signatories
hereto (together with any other entity that may become a party hereto as
provided herein, the “Grantors”), in favor of JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (the “Lenders”) from time to
time parties to the Credit Agreement, dated as of June 29, 2015 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Gannett Co., Inc. (f/k/a Gannett SpinCo, Inc.) (the
“Borrower”), the Lenders, certain other parties, the Administrative Agent and
the other agents parties thereto.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

 

SECTION 1.                            DEFINED TERMS

 

1.1                               Definitions.  (a)  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement, and the following terms are used
herein as defined in the New York UCC:  Accounts, Certificated Security, Chattel
Paper, Commercial Tort Claims, Commodity Accounts, Documents, Equipment, Farm
Products, Fixtures, General Intangibles, Goods, Instruments, Inventory,
Letter-of-Credit Rights and Supporting Obligations.

 

(b)                                 The following terms shall have the following
meanings:

 

“Administrative Agent”: as defined in the preamble hereto.

 

“After-Acquired Intellectual Property”:  as defined in Section 4.7(i).

 

1

--------------------------------------------------------------------------------


 

“Agreement”:  this Security Agreement, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Borrower”: as defined in the preamble hereto.

 

“Borrower Obligations”:  as to the Borrower, its “Obligations” (as defined in
the Credit Agreement).

 

“Collateral”:  as defined in Section 2.

 

“Collateral Account”:  any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

 

“Copyright Licenses”:  any written agreement naming any Grantor as licensor or
licensee, granting any right under any Copyright, including, without limitation,
the grant of rights to manufacture, distribute, exploit and sell materials
derived from any Copyright.

 

“Copyrights”:  (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.

 

“Credit Agreement”: as defined in the preamble hereto.

 

“Deposit Account”:  as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

 

“Equity Interests”: shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest.

 

“Excluded Assets”:  as defined in Section 2.

 

“Excluded Equity Interests”:  any Equity Interest of any (i) joint venture,
(ii) partnership, (iii) Subsidiary of the Borrower other than a Wholly Owned
Subsidiary to the extent (A) that a pledge thereof to secure the secured
obligations is prohibited by any applicable organizational documents or
shareholder agreement in effect as of the date hereof or the date of acquisition
or formation of such Subsidiary (other than customary non-assignment provisions
which are ineffective under the UCC or other applicable law, rule or regulation)
or (B) any organizational documents or shareholder agreement in effect as of the
date hereof or the date of acquisition or formation of such Subsidiary prohibits
such a pledge without the consent of any other party and (iv) Subsidiary of the
Borrower other than a Material Domestic Subsidiary.

 

“Foreign Subsidiary”: any Subsidiary of any Grantor organized outside of the
United States.

 

“Foreign Subsidiary Voting Stock”: any voting Capital Stock of any Foreign
Subsidiary of any Grantor.

 

2

--------------------------------------------------------------------------------


 

“Grantors”: as defined in the preamble hereto.

 

“Guarantor Obligations”:  as to any Guarantor, its “Guaranteed Obligations” (as
defined in the Guarantee Agreement).

 

“Guarantors”:  one or more Subsidiaries of the Borrower that become parties to
the Guarantee Agreement.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks, the Trademark Licenses, technology, trade secrets,
knowhow and other intellectual property rights therein, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to any of its Subsidiaries.

 

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Excluded Equity Interests and any Foreign Subsidiary Voting
Stock excluded from the definition of “Pledged Equity”) and (ii) whether or not
constituting “investment property” as so defined, all Pledged Notes and all
Pledged Equity.

 

“Issuers”:  the collective reference to each issuer of any Investment Property.

 

“Lenders”: as defined in the preamble hereto.

 

“Licenses”:  all Copyright Licenses, Patent Licenses and Trademark Licenses.

 

“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Obligations”:  (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Patent License”:  all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.

 

“Patents”:  (i) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, (ii) all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, and (iii) all rights to obtain any reissues or
extensions of the foregoing.

 

“Pledged Equity”:  the shares of Capital Stock listed on Schedule 1, together
with any other shares, stock certificates, options, interests or rights of any
nature whatsoever in respect of the Capital Stock of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect;
provided that in no event shall (i) more than 65% of the total outstanding
Foreign Subsidiary Voting Stock or (ii) any Excluded Equity Interests be
required to be pledged hereunder.

 

3

--------------------------------------------------------------------------------


 

“Pledged Notes”:  all Intercompany Notes at any time issued to any Grantor and
all other promissory notes issued to or held by any Grantor (other than
promissory notes issued in connection with extensions of trade credit by any
Grantor in the ordinary course of business).

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Secured Parties”:  the collective reference to the Administrative Agent, the
Lenders and any affiliate of any Lender to which Borrower Obligations or
Guarantor Obligations, as applicable, are owed.

 

“Trademark License”:  any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 5.

 

“Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, domain names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, including, without limitation, any of the foregoing
referred to in Schedule 5, and (ii) the right to obtain all renewals thereof.

 

“UCC”: the New York UCC; provided, however, that, at any time, if by reason of
applicable law, the validity or perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral
granted under this Agreement is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than New York, then as to the validity or
perfection or the effect of perfection or non-perfection or the priority, as the
case may be, of such security interest, “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction.

 

“Vehicles”:  all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law and any and all tires
and other appurtenances to any of the foregoing.

 

1.2                               Other Definitional Provisions.  (a)  The words
“hereof,” “herein”, “hereto” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section and Schedule references are
to this Agreement unless otherwise specified.

 

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(c)                                  Where the context requires, terms relating
to the Collateral or any part thereof, when used in relation to a Grantor, shall
refer to such Grantor’s Collateral or the relevant part thereof.

 

SECTION 2.                            GRANT OF SECURITY INTEREST

 

Each Grantor hereby collaterally assigns and pledges to the Administrative
Agent, and hereby grants to the Administrative Agent, for the ratable benefit of
the Secured Parties, a security interest

 

4

--------------------------------------------------------------------------------


 

in, all of the following property now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

 

(a)                                 all Accounts;

 

(b)                                 all Chattel Paper;

 

(c)                                  all Deposit Accounts;

 

(d)                                 all Documents (other than title documents
with respect to Vehicles);

 

(e)                                  all Equipment;

 

(f)                                   all Fixtures;

 

(g)                                  all General Intangibles;

 

(h)                                 all Goods;

 

(i)                                     all Instruments;

 

(j)                                    all Intellectual Property;

 

(k)                                 all Inventory;

 

(l)                                     all Investment Property;

 

(m)                             all Letter-of-Credit Rights;

 

(n)                                 to the extent not otherwise included, all
Proceeds , Supporting Obligations and products of any and all of the foregoing
and all collateral security and guarantees given by any Person with respect to
any of the foregoing;

 

(o)                                 all books and records pertaining to the
Collateral; and

 

(p)                                 all other property not otherwise described
above (except for any property specifically excluded from any clause in this
section above, and any property specifically excluded from any defined term used
in any clause of this section above).

 

Notwithstanding anything to the contrary in the Loan Documents, this Agreement
shall not constitute a grant of security interest in (and the Collateral shall
not include) (A) Vehicles and other assets subject to certificates of title
except to the extent perfection of a security interest therein may be
accomplished by the filing of financing statements in appropriate form in the
applicable jurisdiction under the UCC, (B) any property to the extent that such
grant of a security interest is prohibited by any Requirements of Law of a
Governmental Authority, requires a consent not obtained of any Governmental
Authority pursuant to such Requirement of Law or is prohibited by, or
constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such property, in each
case, existing on the Closing Date, except to the extent that such Requirement
of Law or the term in such contract, license, agreement, instrument or other
document providing for such prohibition, breach, default or

 

5

--------------------------------------------------------------------------------


 

termination or requiring such consent is ineffective or unenforceable under
applicable law, (C) any United States “intent to use” trademark application or
intent-to-use service mark application filed pursuant to section 1(b) of the
Lanham Act solely to the extent that the grant of a security interest therein
would impair the validity or enforceability of, or render void or voidable or
result in the cancellation of any Grantor’s right, title or interest therein or
any trademark or service mark issued as a result of such application under
applicable federal law, (D) any Excluded Equity Interests and (E) any lease,
license or other agreement or any property subject to a purchase money security
interest or similar arrangement to the extent that a grant of a security
interest therein would violate or invalidate such lease, license or agreement or
purchase money arrangement or create a right of termination in favor of any
other party thereto (other than the Grantors) after giving effect to the
applicable anti-assignment provisions of the UCC, the assignment of which is
expressly deemed effective under the UCC notwithstanding such prohibition, and
other than proceeds and receivables thereof, (the foregoing clauses (A) through
(E), the “Excluded Assets”); provided that the Collateral shall include the
Proceeds of any of the foregoing unless such Proceeds also constitute Excluded
Assets.

 

SECTION 3.                            REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

 

3.1                               Title; No Other Liens.  Except for the
security interest granted to the Administrative Agent for the ratable benefit of
the Secured Parties pursuant to this Agreement and the other Liens permitted to
exist on the Collateral by the Credit Agreement and any right or option to
acquire the same existing in favor of another Person as approved by the
Administrative Agent, such Grantor owns each item of the Collateral free and
clear of any and all Liens or claims of others.  No financing statement or other
public notice with respect to all or any part of the Collateral, in each case
that is authorized by a Grantor, is on file or of record in any public office,
except such as have been filed in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, pursuant to this Agreement or as are
permitted by the Credit Agreement.  For the avoidance of doubt, it is understood
and agreed that any Grantor may, as part of its business, grant licenses to
third parties in the ordinary course of business consistent with past practice
to use Intellectual Property owned or developed by a Grantor.  For purposes of
this Agreement and the other Loan Documents, such licensing activity shall not
constitute a “Lien” on such Intellectual Property.  Each of the Administrative
Agent and each Lender understands that any such licenses may be exclusive to the
applicable licensees, and such exclusivity provisions may limit the ability of
the Administrative Agent to utilize, sell, lease or transfer the related
Intellectual Property or otherwise realize value from such Intellectual Property
pursuant hereto.

 

3.2                               Perfected First Priority Liens.  On the date
hereof, the security interests granted pursuant to this Agreement (a) upon
completion of the filings specified on Schedule 2 (which, in the case of all
filings referred to on said Schedule, have been delivered to the Administrative
Agent in completed form) will constitute valid perfected security interests in
all of the Collateral (that is of a type in which a security interest can be
perfected by such filings under Article 9 of the NY UCC) in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor’s Obligations, enforceable in accordance
with the terms hereof (except to the extent such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law)) against all creditors of such Grantor and any Persons purporting to
purchase any Collateral from such Grantor and (b) are prior to all other Liens
on the Collateral in existence on the date hereof except for Liens permitted by
the Credit Agreement which have priority over the Liens on the Collateral by
operation of law.

 

6

--------------------------------------------------------------------------------


 

3.3                               Jurisdiction of Organization; Chief Executive
Office.  On the date hereof, such Grantor’s jurisdiction of organization,
identification number from the jurisdiction of organization (if any), and the
location of such Grantor’s chief executive office or sole place of business or
principal residence, as the case may be, are specified on Schedule 3.  Such
Grantor has furnished to the Administrative Agent a certified certificate of
formation or other organization document and long-form (if available) good
standing certificate as of a date which is recent to the date hereof.

 

3.4                               Equipment.  The Equipment (other than mobile
goods) having an aggregate net book value of more than $5,000,000 as of
December 28, 2014 is kept at the locations listed on Schedule 4.

 

3.5                               Farm Products.  None of the Collateral
constitutes, or is the Proceeds of, Farm Products.

 

3.6                               Investment Property.  (a)  The shares of
Pledged Equity pledged by such Grantor hereunder (together with the Excluded
Equity Interests) constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor or, in the
case of Capital Stock of a Foreign Subsidiary, if permitted to be issued under
the Credit Agreement, 65% of the outstanding Capital Stock of each relevant
Issuer.

 

(b)                                 All the shares of the Pledged Equity have
been duly and validly issued and are fully paid and nonassessable.

 

(c)                                  Each of the Pledged Notes constitutes the
legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

(d)                                 Such Grantor is the record and beneficial
owner of, and has good and marketable title to, the Investment Property pledged
by it hereunder, free of any and all Liens or options in favor of, or claims of,
any other Person, except for Liens permitted under Section 6.1 of the Credit
Agreement.

 

3.7                               Intellectual Property.  (a)  Schedule 5
contains a complete and accurate list of all registrations of Trademarks owned
by each Grantor on the date hereof, and any material Trademark Licenses from a
Person other than the Borrower or a Subsidiary of the Borrower under which a
Grantor is an exclusive licensee of registered or applied for Trademarks on the
date hereof.  For the avoidance of doubt, domain names shall not be considered
registered Trademarks.  On the date hereof, no Grantor owns any Patents or any
material registered Copyrights, and no Grantor is party to any material
Copyright Licenses under which such Grantor is an exclusive licensee.

 

(b)                                 On the date hereof, all material
Intellectual Property listed on Schedule 5 (i) has not been abandoned or
cancelled and is subsisting and unexpired and, to such Grantor’s knowledge, is
valid and enforceable, (ii) to such Grantor’s knowledge, does not infringe the
Intellectual Property rights of any Person in any material respect, and (iii) is
free and clear of all liens, except for Liens permitted under Section 6.1 of the
Credit Agreement.

 

(c)                                  Except as set forth in Schedule 5, on the
date hereof, none of the Trademarks that are material to the business of such
Grantor is the subject of any franchise agreement pursuant to which such Grantor
is the franchisor.

 

7

--------------------------------------------------------------------------------

 

(d)                                 On the date hereof, no holding, decision or
judgment has been rendered by any Governmental Authority which would limit,
cancel or question the validity of, or such Grantor’s rights in, any
Intellectual Property in any material respect.

 

(e)                                  On the date hereof, no action or proceeding
is pending, or, to the knowledge of such Grantor, threatened (i) seeking to
limit, cancel or question the validity of any material Intellectual Property or
such Grantor’s rights or ownership interest therein, and (ii) which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect on the value, enforceability, or validity of any material Intellectual
Property.

 

(f)                                   Except as disclosed in writing to the
Administrative Agent or as would not reasonably be expected to have a Material
Adverse Effect, to the knowledge of each Grantor, no Person is infringing the
Intellectual Property owned by such Grantor.

 

3.8                               Commercial Tort Claims

 

(a)                                 On the date hereof, no Grantor has rights in
any Commercial Tort Claim with potential value in excess of $1,000,000.

 

(b)                                 Upon the filing of a financing statement
covering any Commercial Tort Claim referred to in Section 4.8 hereof against
such Grantor in the jurisdiction specified in Schedule 3 hereto, the security
interest granted in such Commercial Tort Claim will constitute a valid perfected
security interest in favor of the Administrative Agent (to the extent such
security interest can be perfected by the filing of such financing statements),
for the ratable benefit of the Secured Parties, as collateral security for such
Grantor’s Obligations, enforceable in accordance with the terms hereof against
all creditors of such Grantor and any Persons purporting to purchase such
Collateral from Grantor, which security interest shall be prior to all other
Liens on such Collateral except for unrecorded liens permitted by the Credit
Agreement which have priority over the Liens on such Collateral by operation of
law.

 

SECTION 4.                            COVENANTS

 

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations shall have
been paid in full and the Commitments shall have terminated:

 

4.1                               Delivery of Instruments, Certificated
Securities and Chattel Paper.  If any amount payable in excess of $100,000 under
or in connection with any of the Collateral shall be or become evidenced by any
Instrument, Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be immediately delivered to the
Administrative Agent, duly indorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement.

 

4.2                               Maintenance of Insurance.  (a)  Such Grantor
will maintain, with financially sound and reputable companies, insurance
policies in accordance with Section 5.6 of the Credit Agreement.

 

(b)                                 All such insurance shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 days after receipt by the
Administrative Agent of written notice thereof, (ii) name the Administrative
Agent as insured party or loss payee, (iii) if reasonably requested by the
Administrative Agent, include a breach of warranty clause and (iv) be reasonably
satisfactory in all other respects to the Administrative Agent.

 

8

--------------------------------------------------------------------------------


 

4.3                               Maintenance of Perfected Security Interest;
Further Documentation.  (a)  Such Grantor shall maintain the security interest
created by this Agreement as a perfected security interest having at least the
priority described in Section 3.2 and shall defend such security interest
against the claims and demands of all Persons whomsoever (other than to the
extent such claims or demands are based on Liens permitted under Section 6.1 of
the Credit Agreement), subject to the rights of such Grantor under the Loan
Documents to dispose of the Collateral; provided, however, that no actions shall
be required to be taken to perfect a security interest in (i) any
Letter-of-Credit Rights with a value of less than $100,000 (other than to the
extent a Lien thereon can be perfected by filing a UCC financing statement),
(ii) any Deposit Accounts, Commodity Accounts or other Investment Property, the
perfection of a security interest in which requires a control arrangement or
control agreement (other than the delivery of the Pledged Equity and Pledged
Notes to the Administrative Agent to the extent required by this Agreement and
other than to the extent a Lien on Investment Property can be perfected by
filing a UCC financing statement), (iii) any foreign collateral or credit
support with respect to such foreign collateral (other than any such assets
constituting Pledged Equity or Pledged Notes) other than to the extent a Lien
thereon can be perfected by filing a UCC financing statement, (iv) Vehicles or
other assets subject to certificates of title (except to the extent the security
interests in such Vehicles or assets can be perfected by filing an “all assets”
UCC financing statement) and (v) those assets as to which the Borrower and the
Administrative Agent reasonably agree that the cost, burden or consequence
(including adverse tax consequences) of perfecting such a security interest are
excessive in relation to the value of the security to be afforded thereby. 
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no Grantor shall be required to deliver any Pledged Equity to the
Administrative Agent prior to the date that is 30 days after the date of this
Agreement.

 

(b)                                 Such Grantor will furnish to the
Administrative Agent and the Lenders from time to time statements and schedules
further identifying and describing the assets and property of such Grantor and
such other reports in connection therewith as the Administrative Agent may
reasonably request, all in reasonable detail.

 

(c)                                  Subject to the proviso in Section 4.3(a),
at any time and from time to time, upon the reasonable written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded,  as applicable, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, filing any financing or
continuation statements under the Uniform Commercial Code (or other similar
laws) in effect in any jurisdiction with respect to the security interests
created hereby.

 

4.4                               Changes in Name, etc.  Such Grantor will not,
except upon 15 days’ prior written notice to the Administrative Agent and
delivery to the Administrative Agent of all additional financing statements and
other documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein,
(i) change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence from that
referred to in Section 3.3 or (ii) change its name.

 

4.5                               Notices.  Such Grantor will advise the
Administrative Agent and the Lenders, in reasonable detail, promptly after
obtaining knowledge of:

 

(a)                                 any Lien (other than security interests
created hereby or Liens permitted under the Credit Agreement) on any of the
Collateral which would adversely affect the ability of the Administrative Agent
to exercise any of its remedies hereunder; and

 

9

--------------------------------------------------------------------------------


 

(b)                                 the occurrence of any other event which
could reasonably be expected to have a material adverse effect on the aggregate
value of the Collateral or on the security interests created hereby.

 

4.6                               Investment Property.  (a)  If such Grantor
shall become entitled to receive or shall receive any certificate (including,
without limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Capital Stock (except in respect of any Excluded Equity Interest)
of any Issuer, whether in addition to, in substitution of, as a conversion of,
or in exchange for, any shares of the Pledged Equity, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Administrative
Agent and the Lenders, hold the same in trust for the Administrative Agent and
the Lenders and deliver the same forthwith to the Administrative Agent in the
exact form received, duly indorsed by such Grantor to the Administrative Agent,
if required, together with an undated equity power covering such certificate
duly executed in blank by such Grantor, to be held by the Administrative Agent,
subject to the terms hereof, as additional collateral security for the
Obligations.

 

(b)                                 Except as permitted by the Credit Agreement,
without the prior written consent of the Administrative Agent, such Grantor will
not (i) vote to enable, or take any other action to permit, any Issuer to issue
any Capital Stock (except Excluded Equity Interests) or to issue any other
securities convertible into or granting the right to purchase or exchange for
any Capital Stock (except Excluded Equity Interests) of any Issuer, (ii) sell,
assign, transfer, exchange, or otherwise dispose of, or grant any option with
respect to, the Investment Property or Proceeds thereof (except pursuant to a
transaction expressly permitted by the Credit Agreement), (iii) create, incur or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, any of the Investment Property or Proceeds thereof, or any interest
therein, except for the security interests created by this Agreement or
(iv) enter into any agreement or undertaking restricting the right or ability of
such Grantor or the Administrative Agent to sell, assign or transfer any of the
Investment Property or Proceeds thereof.

 

(c)                                  In the case of each Grantor which is an
Issuer, such Issuer agrees that (i) it will be bound by the terms of this
Agreement relating to the Investment Property issued by it and will comply with
such terms insofar as such terms are applicable to it, (ii) it will notify the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 4.6(a) with respect to the Investment Property issued by it
and (iii) the terms of Section 5.1(c) shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to
Section 5.1(c) with respect to the Investment Property issued by it.

 

(i)                                     Each interest in any limited liability
company controlled by any Grantor pledged hereunder and represented by a
certificate shall be a “security” within the meaning of Article 8 of the UCC of
the applicable jurisdiction and shall be governed by Article 8 of the UCC of the
applicable jurisdiction, and each such interest shall at all times hereafter be
represented by a certificate.

 

(ii)                                  Each interest in any limited liability
company by a Grantor pledged hereunder and not represented by a certificate
shall not be a “security” within the meaning of Article 8 of the UCC of the
applicable jurisdiction and shall not be governed by Article 8 of the UCC of the
applicable jurisdiction, and the Grantors shall at no time elect to treat any
such interest as a “security” within the meaning of Article 8 of the UCC of the
applicable jurisdiction or issue any certificate representing such interest,
unless the applicable Grantor provides prior written notification to the
Administrative Agent of such election and immediately delivers any such
certificate to the Administrative Agent pursuant to the terms hereof.

 

10

--------------------------------------------------------------------------------


 

4.7                               Intellectual Property.  Except as otherwise
permitted by the Credit Agreement, (a)  such Grantor (either itself or through
licensees) will, consistent with its reasonable business judgment, (i) continue
to use each material Trademark that in such Grantor’s reasonable judgment is
necessary to the conduct in all material respects of the business of the
Borrower and its Subsidiaries, taken as a whole, in order to maintain such
Trademark in full force free from any claim of abandonment for non-use, (ii) use
such Trademark with the appropriate notice of registration and all other notices
and legends required by applicable Requirements of Law, and (iii) not (and not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby such Trademark (now or hereafter existing) may become
invalidated, abandoned or materially impaired in any way.

 

(b)                                 Such Grantor (either itself or through
licensees) will not do any act, or omit to do any act, whereby any material
Patent (now or hereafter existing) may become forfeited, abandoned or dedicated
to the public, and agrees that it shall take commercially reasonable steps with
respect to any material products covered by any such Patent as necessary and
sufficient to establish and preserve its rights under applicable patent laws.

 

(c)                                  Such Grantor (either itself or through
licensees) (i) will employ each material Copyright, subject to such Grantor’s
reasonable business judgment and (ii) will not (and will not permit any licensee
or sublicensee thereof to) do any act or knowingly omit to do any act whereby
any material portion of the Copyrights (now or hereafter existing) may become
invalidated or otherwise impaired.  Such Grantor will not (either itself or
through licensees) do any act whereby any material portion of the Copyrights may
fall into the public domain.

 

(d)                                 Such Grantor (either itself or through
licensees) will not knowingly infringe the Intellectual Property rights of any
other Person.

 

(e)                                  Such Grantor will notify the Administrative
Agent and the Lenders immediately if it knows, or has reason to know, that any
application or registration relating to any material Intellectual Property may
become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court or
tribunal in any country) regarding such Grantor’s ownership, enforceability or
validity of, any material Intellectual Property or such Grantor’s right to
register the same or to own and maintain the same.

 

(f)                                   Whenever such Grantor, either by itself or
through any agent, employee, licensee or designee, shall file an application for
the registration of any Intellectual Property with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, such Grantor
shall report such filing to the Administrative Agent within 60 days after the
last day of the fiscal quarter in which such filing occurs.  Upon reasonable
request of the Administrative Agent, such Grantor shall execute and deliver, and
have recorded, any and all agreements, instruments, documents, and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Lenders’ first priority security interest in any Copyright, Patent or Trademark
and the goodwill and general intangibles of such Grantor relating thereto or
represented thereby.

 

(g)                                  Such Grantor will, consistent with its
reasonable business judgment, take all reasonable and necessary steps,
including, without limitation, in any proceeding before the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the material Intellectual Property (now or
hereafter

 

11

--------------------------------------------------------------------------------


 

existing), including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability, payment of maintenance
fees and opposition and interference and cancellation proceedings.

 

(h)                                 In the event that any material Intellectual
Property owned by a Grantor is infringed, misappropriated or diluted by a third
party, such Grantor shall (i) take such actions as such Grantor shall reasonably
deem appropriate under the circumstances to protect such Intellectual Property
and (ii) if such Intellectual Property is of material economic value, promptly
notify the Administrative Agent after it learns thereof and sue for
infringement, misappropriation or dilution, to seek injunctive relief where
appropriate and to recover any and all damages for such infringement,
misappropriation or dilution, and take all such other actions as the
Administrative Agent shall reasonably deem appropriate under the circumstances
to protect such Intellectual Property.

 

(i)                                     Such Grantor agrees that, should it
obtain an ownership or other interest in any Intellectual Property after the
date of this Agreement (“After-Acquired Intellectual Property”) (i) the
provisions of this Agreement shall automatically apply thereto, and (ii) any
such After-Acquired Intellectual Property shall automatically become part of the
Collateral consisting of Intellectual Property subject to the terms and
conditions of this Agreement with respect thereto.

 

(j)                                    Except with respect to Liens permitted by
the Credit Agreement, each Grantor will take reasonable steps to clear and
correct defects of which such Grantor has knowledge in the chain of title
(including any security interests) of the material Intellectual Property owned
by such Grantor by making appropriate filings with the United States Patent and
Trademark Office no later than 60 days after the date hereof, and will provide
documentation of such filings to Administrative Agent no later than 10 Business
Days after making same.

 

(l)                                     The Administrative Agent is further
authorized to file with the United States Patent and Trademark Office or United
States Copyright Office (or any successor office or similar office in any other
country) such documents as may be necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing, or protecting the security
interest granted by each Grantor, without the signature of any Grantor, and
naming any Grantor or the Grantors as debtors and the Administrative Agent as
secured party.

 

4.8                               Commercial Tort Claims.  If such Grantor shall
obtain an interest in any Commercial Tort Claim with a potential value in excess
of $1,000,000 such Grantor shall within 30 days of obtaining such interest sign
and deliver documentation acceptable to the Administrative Agent granting a
security interest under the terms and provisions of this Agreement in and to
such Commercial Tort Claim.

 

SECTION 5.                            REMEDIAL PROVISIONS

 

5.1                               Pledged Equity.  (a)  Unless an Event of
Default shall have occurred and be continuing and the Administrative Agent shall
have given notice to the relevant Grantor of the Administrative Agent’s intent
to exercise its corresponding rights pursuant to Section 5.1(b), each Grantor
shall be permitted to receive all cash dividends paid in respect of the Pledged
Equity and all payments made in respect of the Pledged Notes, in each case paid
in the normal course of business of the relevant Issuer and consistent with past
practice, to the extent permitted in the Credit Agreement.  The relevant Grantor
shall have the right to exercise all voting and corporate or other
organizational rights with respect to the Investment Property; provided,
however, that each Grantor agrees that it shall not cast any vote or exercise
any corporate or other organizational right or take any other action if, in the
Administrative Agent’s reasonable judgment, such action would impair the
Collateral or would be inconsistent with or

 

12

--------------------------------------------------------------------------------


 

result in any violation of any provision of the Credit Agreement, this Agreement
or any other Loan Document.

 

(b)                                 If an Event of Default shall occur and be
continuing and the Administrative Agent shall give notice of its intent to
exercise such rights to the relevant Grantor or Grantors, (i) the Administrative
Agent shall have the right to receive any and all cash dividends, payments or
other Proceeds paid in respect of the Investment Property and make application
thereof to the Obligations in such order as the Administrative Agent may
determine, and (ii) any or all of the Investment Property shall be registered in
the name of the Administrative Agent or its nominee, and the Administrative
Agent or its nominee may thereafter exercise (x) all voting, corporate and other
rights pertaining to such Investment Property at any meeting of shareholders of
the relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Investment Property, and in connection therewith, the right to deposit
and deliver any and all of the Investment Property with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

 

(c)                                  Each Grantor hereby authorizes and
instructs each Issuer of any Investment Property pledged by such Grantor
hereunder to (i) comply with any instruction received by it from the
Administrative Agent in writing that (x) states that an Event of Default has
occurred and is continuing and (y) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying,
and (ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Investment Property directly to the Administrative
Agent.

 

5.2                               Proceeds to be Turned Over To Administrative
Agent.  If an Event of Default shall occur and be continuing, all Proceeds
received by any Grantor consisting of cash, checks and other near-cash items
shall be held by such Grantor in trust for the Administrative Agent and the
Lenders, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Administrative Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the
Administrative Agent, if required).  All Proceeds received by the Administrative
Agent hereunder shall be held by the Administrative Agent in a Collateral
Account maintained under its sole dominion and control.  All Proceeds while held
by the Administrative Agent in a Collateral Account (or by such Grantor in trust
for the Administrative Agent and the Lenders) shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 5.3.

 

5.3                               Application of Proceeds.  At such intervals as
may be agreed upon by the Borrower and the Administrative Agent, or, if an Event
of Default shall have occurred and be continuing, at any time at the
Administrative Agent’s election, the Administrative Agent may apply all or any
part of Proceeds constituting Collateral, whether or not held in any Collateral
Account, in payment of the Obligations in the following order:

 

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

 

13

--------------------------------------------------------------------------------


 

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

 

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and

 

Fourth, any balance remaining after the Obligations shall have been paid in
full, no Letters of Credit shall be outstanding and the Commitments shall have
terminated shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive the same.

 

Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.

 

5.4                               Code and Other Remedies.  (a)  If an Event of
Default shall occur and be continuing, the Administrative Agent, on behalf of
the Lenders, may exercise, in addition to all other rights and remedies granted
to them in this Agreement and in any other instrument or agreement securing,
evidencing or relating to the Obligations, all rights and remedies of a secured
party under the New York UCC or any other applicable law.  Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Lender or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk. 
The Administrative Agent or any Lender shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released.  Each Grantor further agrees, at the Administrative
Agent’s request, to assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere.  The Administrative
Agent shall apply the net proceeds of any action taken by it pursuant to this
Section 5.4, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the Lenders hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations, in such order as the Administrative Agent may elect, and
only after such application and after the payment by the Administrative Agent of
any other amount required by any provision of law, including, without
limitation, Section 9-615(a)(3) of the New York UCC, need the Administrative
Agent account for the surplus, if any, to any Grantor.  To the extent permitted
by applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any Lender arising out of the
exercise by them of any rights hereunder.  If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least 10 days before such sale or other
disposition.

 

14

--------------------------------------------------------------------------------


 

(b)                                 For the purpose of enabling the
Administrative Agent to exercise the rights and remedies under this Agreement at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby, upon the occurrence and during
the continuance of an Event of Default grants to the Administrative Agent, for
the benefit of the Administrative Agent and the Lenders, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to any Grantor) to use, license or sublicense any Intellectual
Property now owned or hereafter acquired by such Grantor, and wherever the same
may be located, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all software and programs
used for the compilation or printout thereof, the right to prosecute and
maintain all Intellectual Property and the right to sue for past, present or
future infringement of the Intellectual Property.

 

5.5                               Subordination.  Each Grantor hereby agrees
that, upon the occurrence and during the continuance of an Event of Default,
unless otherwise agreed by the Administrative Agent, all Indebtedness owing by
it to any Subsidiary of the Borrower shall be fully subordinated to the
indefeasible payment in full in cash of such Grantor’s Obligations.

 

5.6                               Deficiency.  Each Grantor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Obligations and the fees and
disbursements of any attorneys employed by the Administrative Agent or any
Lender to collect such deficiency.

 

SECTION 6.                            THE ADMINISTRATIVE AGENT

 

6.1                               Administrative Agent’s Appointment as
Attorney-in-Fact, etc.  (a)  Each Grantor hereby irrevocably constitutes and
appoints the Administrative Agent and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, for the purpose of carrying out the
terms of this Agreement, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor hereby gives the Administrative Agent the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any or all of the following:

 

(i)                                     in the name of such Grantor or its own
name, or otherwise, take possession of and indorse and collect any checks,
drafts, notes, acceptances or other instruments for the payment of moneys with
respect to any Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys with
respect to any Collateral whenever payable;

 

(ii)                                  in the case of any Intellectual Property,
execute and deliver, and have recorded, any and all agreements, instruments,
documents and papers as the Administrative Agent may request to evidence the
Administrative Agent’s and the Lenders’ security interest in such Intellectual
Property and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby;

 

(iii)                               pay or discharge taxes and Liens levied or
placed on or threatened against the Collateral, effect any repairs or any
insurance called for by the terms of this Agreement and pay all or any part of
the premiums therefor and the costs thereof;

 

15

--------------------------------------------------------------------------------


 

(iv)                              execute, in connection with any sale provided
for in Section 5.4, any indorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; and

 

(v)                                 (1)  direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct; (2) ask or demand for, collect, and receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time (including but not limited to any dividend, payment or
other distribution) in respect of or arising out of any Collateral and to give
full discharge of the same; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral;  (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the Lenders’ security interests therein and to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

 

Anything in this Section 6.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 6.1(a) (other than pursuant to clause
(ii) thereof) unless an Event of Default shall have occurred and be continuing.

 

(b)                                 During the continuance of an Event of
Default, if any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

 

(c)                                  To the extent required to be paid or
reimbursed by the Borrower under Section 9.5 of the Credit Agreement, the
expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due ABR Loans under the Credit Agreement,
from the date of payment by the Administrative Agent to the date reimbursed by
the relevant Grantor, shall be payable by such Grantor to the Administrative
Agent on demand.

 

(d)                                 Each Grantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof.  All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.

 

16

--------------------------------------------------------------------------------


 

6.2                               Duty of Administrative Agent.  The
Administrative Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the New York UCC or otherwise, shall be to deal with it in the same manner as
the Administrative Agent deals with similar property for its own account. 
Neither the Administrative Agent, any Lender nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Administrative Agent and the Lenders hereunder are solely to
protect the Administrative Agent’s and the Lenders’ interests in the Collateral
and shall not impose any duty upon the Administrative Agent or any Lender to
exercise any such powers.  The Administrative Agent and the Lenders shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

 

6.3                               Authorization to File Financing Statements. 
Pursuant to any applicable law, each Grantor authorizes the Administrative Agent
to file or record financing statements and other filing or recording documents
or instruments with respect to the Collateral without the signature of such
Grantor in such form and in such offices as the Administrative Agent determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement.  Each Grantor authorizes the Administrative Agent to use the
collateral description “all personal property, whether now owned or hereafter
acquired” or other similar collateral description in any such financing
statements.  Each Grantor hereby ratifies and authorizes the filing by the
Administrative Agent of any financing statement with respect to the Collateral
made prior to the date hereof.

 

6.4                               Authority of Administrative Agent.  Each
Grantor acknowledges that the rights and responsibilities of the Administrative
Agent under this Agreement with respect to any action taken by the
Administrative Agent or the exercise or non-exercise by the Administrative Agent
of any option, voting right, request, judgment or other right or remedy provided
for herein or resulting or arising out of this Agreement shall, as between the
Administrative Agent and the Lenders, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Lenders with full and valid authority so to act or refrain from acting, and
no Grantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.

 

SECTION 7.                            MISCELLANEOUS

 

7.1                               Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 9.1 of the Credit Agreement.

 

7.2                               Notices.  All notices, requests and demands to
or upon the Administrative Agent or any Grantor hereunder shall be effected in
the manner provided for in Section 9.2 of the Credit Agreement. Each Grantor
(other than the Borrower) hereby authorizes the Borrower to act as its agent for
purposes of giving and receiving notices hereunder and under the other Loan
Documents.  Accordingly, any notice received by the Administrative Agent from
the Borrower that is (explicitly or implicitly) on behalf of any other Grantor
shall be deemed to have been approved by such other Grantor; and any notice
received by the Borrower from the Administrative Agent or any Lender shall be
deemed to have been received by each other Grantor.

 

17

--------------------------------------------------------------------------------

 

7.3                               No Waiver by Course of Conduct; Cumulative
Remedies.  Neither the Administrative Agent nor any Lender shall by any act
(except by a written instrument pursuant to Section 7.1), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default.  No failure to exercise,
nor any delay in exercising, on the part of the Administrative Agent or any
Lender, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Administrative Agent or
any Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Administrative Agent or such
Lender would otherwise have on any future occasion.  The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.

 

7.4                               Enforcement Expenses; Indemnification.  To the
extent required to be paid or reimbursed by the Borrower under Section 9.5 of
the Credit Agreement,

 

(a)                                 Each Grantor agrees to pay or reimburse each
Lender and the Administrative Agent for all its costs and expenses incurred in
enforcing or preserving any rights under this Agreement and the other Loan
Documents to which such Grantor is a party, including, without limitation, the
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Lender and of counsel to the Administrative Agent.

 

(b)                                 Each Grantor agrees to pay, and to save the
Administrative Agent and the Lenders harmless from, any and all liabilities with
respect to, or resulting from any delay in paying, any and all stamp, excise,
sales or other taxes which may be payable or determined to be payable with
respect to any of the Collateral or in connection with any of the transactions
contemplated by this Agreement.

 

(c)                                  Each Grantor agrees to pay, and to save the
Administrative Agent and the Lenders harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Borrower would be required to do so pursuant to
Section 9.5 of the Credit Agreement.

 

(d)                                 The agreements in this Section 7.4 shall
survive repayment of the Obligations and all other amounts payable under the
Credit Agreement and the other Loan Documents.

 

7.5                               Successors and Assigns.  This Agreement shall
be binding upon the successors and assigns of each Grantor and shall inure to
the benefit of the Administrative Agent and the Lenders and their successors and
assigns; provided that no Grantor may assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the Administrative Agent.

 

7.6                               Set-Off.  In addition to any rights and
remedies of the Lenders provided by law, each Lender shall have the right,
without notice to any Grantor, any such notice being expressly waived by each
Grantor to the extent permitted by applicable law, upon any Obligations becoming
due and payable by any Grantor (whether at the stated maturity, by acceleration
or otherwise), to apply to the payment of such Obligations, by setoff or
otherwise, any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender, any affiliate
thereof or any of their respective branches or agencies to or for the credit or
the account of such Grantor; provided that no amounts set off with respect to
any Guarantor shall be applied to any Excluded Swap Obligations of such
Guarantor.  Each Lender agrees promptly to notify

 

18

--------------------------------------------------------------------------------


 

the relevant Grantor and the Administrative Agent after any such application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such application.

 

7.7                               Counterparts.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by email or telecopy), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

 

7.8                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

7.9                               Section Headings.  The Section headings used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

 

7.10                        Integration.  This Agreement and the other Loan
Documents represent the agreement of the Grantors, the Administrative Agent and
the Lenders with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof and thereof not expressly
set forth or referred to herein or in the other Loan Documents.

 

7.11                        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

7.12                        Submission To Jurisdiction; Waivers.  Each Grantor
hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof; provided, that nothing contained herein or in any other Loan
Document will prevent any Lender or the Administrative Agent from bringing any
action to enforce any award or judgment or exercise any right under this
Agreement or against any Collateral or any other property of any Loan Party in
any other forum in which jurisdiction can be established;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Grantor at its address referred to in Section 7.2 or at such other address
of which the Administrative Agent shall have been notified pursuant thereto;

 

19

--------------------------------------------------------------------------------


 

(d)                                 agrees that nothing herein shall affect the
right of any party to effect service of process in any other manner permitted by
law or shall limit the right of the Administrative Agent or any Lender to sue in
any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.

 

7.13                        Acknowledgements.  Each Grantor hereby acknowledges
that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(b)                                 neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to any Grantor arising out of
or in connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and Lenders, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Grantors and the Lenders.

 

7.14                        Additional Grantors.  Each Subsidiary of the
Borrower that is required to become a party to this Agreement pursuant to
Section 5.8(b) of the Credit Agreement shall become a Grantor for all purposes
of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement in the form of Annex 1 hereto.

 

7.15                        Releases.  (a)  At such time as the Loans, the
Reimbursement Obligations and the other Obligations (other than Obligations in
respect of Specified Swap Agreements, Specified Cash Management Agreements and
contingent indemnification and reimbursement obligations for which no claim has
been made) shall have been paid in full, and the Commitments have been
terminated and no Letters of Credit shall be outstanding (other than Letters of
Credit that have been cash collateralized), the Collateral shall be
automatically released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors.  At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral held by the Administrative Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

 

(b)                                 If any of the Collateral shall be sold,
transferred or otherwise disposed of by any Grantor in a transaction permitted
by the Credit Agreement, then the Administrative Agent, at the request and sole
expense of such Grantor, shall execute and deliver to such Grantor all releases
or other documents reasonably necessary or desirable for the release of the
Liens created hereby on such Collateral.  At the request and sole expense of the
Borrower, a Subsidiary Guarantor shall be released from its obligations
hereunder in the event that all the Capital Stock of such Subsidiary Guarantor
shall be sold, transferred or otherwise disposed of in a transaction permitted
by the Credit Agreement; provided that the Borrower shall have delivered to the
Administrative Agent, at least ten Business Days prior to the date of the
proposed release, a written request for release identifying the relevant Grantor
and the terms of the sale or other disposition in reasonable detail, including
the price thereof and any expenses in connection

 

20

--------------------------------------------------------------------------------


 

therewith, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.

 

7.16                        WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

[Remainder of page left intentionally blank. Signature pages follow.]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

 

GANNETT CO., INC.

 

 

 

By:

/s/ Alison K. Engel

 

Name:

Alison K. Engel

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

GANNETT SATELLITE INFORMATION NETWORK, LLC

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

THE COURIER-JOURNAL, INC.

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

PHOENIX NEWSPAPERS, INC.

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

GANNETT GP MEDIA, INC.

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

GANNETT RIVER STATES PUBLISHING CORPORATION

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

22

--------------------------------------------------------------------------------


 

 

GANNETT PUBLISHING SERVICES, LLC

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

GANNETT MHC MEDIA, INC.

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

DEMOCRAT AND CHRONICLE LLC

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

DES MOINES REGISTER AND TRIBUNE COMPANY

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

THE SUN COMPANY OF SAN BERNARDINO, CALIFORNIA LLC

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

FEDERATED PUBLICATIONS, INC.

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

X.COM, INC.

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

23

--------------------------------------------------------------------------------


 

 

USA TODAY SPORTS MEDIA GROUP, LLC

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

SCHEDULE STAR LLC

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

ACTION ADVERTISING, INC.

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

GNSS LLC

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

GCOE, LLC

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

24

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent for the Lenders

 

 

 

By:

/s/ Timothy D. Lee

 

Name:

Timothy D. Lee

 

Title:

Vice President

 

25

--------------------------------------------------------------------------------

 

Schedule 1

 

Investment Property

 

DESCRIPTION OF INVESTMENT PROPERTY

 

Pledged Equity:

 

Issuer

 

Percentage of Membership Units

 

 

 

 

 

 

 

 

 

 

Issuer

 

Ownership Percentage held by
Grantor

 

Grantor Owning Issuer

 

 

 

 

 

Gannett Satellite Information Network, LLC

 

100%

 

Gannett Co., Inc.

 

 

 

 

 

The Courier-Journal, Inc.

 

100%

 

Gannett Co., Inc.

 

 

 

 

 

Phoenix Newspapers, Inc.

 

100%

 

Gannett Co., Inc.

 

 

 

 

 

Gannett GP Media, Inc.

 

100%

 

Gannett Co., Inc.

 

 

 

 

 

Gannett River States Publishing Corporation

 

100%

 

Gannett Co., Inc.

 

 

 

 

 

Gannett Publishing Services, LLC

 

100%

 

Gannett Satellite Information Network, LLC

 

 

 

 

 

Gannett MHC Media, Inc.

 

100%

 

Gannett Co., Inc.

 

 

 

 

 

Democrat and Chronicle, LLC

 

100%

 

Gannett Co., Inc.

 

 

 

 

 

DES MOINES REGISTER AND TRIBUNE COMPANY

 

100%

 

Gannett Co., Inc.

 

 

 

 

 

FEDERATED PUBLICATIONS, INC.

 

100%

 

Gannett Co., Inc.

 

 

 

 

 

x.com, Inc.

 

100%

 

USA Today Sports Media Group, LLC

 

 

 

 

 

USA Today Sports Media Group, LLC

 

100%

 

Gannett Satellite Information Network, LLC

 

 

 

 

 

Schedule Star LLC

 

100%

 

USA Today Sports Media

 

26

--------------------------------------------------------------------------------


 

 

 

 

 

Group, LLC

 

 

 

 

 

Action Advertising, Inc.

 

100%

 

Gannett Satellite Information Network, LLC

 

 

 

 

 

GNSS LLC

 

100%

 

Gannett Co., Inc.

 

 

 

 

 

GCOE, LLC

 

100%

 

Gannett Satellite Information Network, LLC

 

Pledged Notes:

 

Issuer

 

Payee

 

Principal Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

None.

 

27

--------------------------------------------------------------------------------


 

Schedule 2

 

Perfection Matters

 

FILINGS AND OTHER ACTIONS

 

REQUIRED TO PERFECT SECURITY INTERESTS

 

Uniform Commercial Code Filings

 

Delaware Secretary of State

 

Arizona Secretary of State

 

Arkansas Secretary of State

 

Iowa Secretary of State

 

California Secretary of State

 

Wisconsin Department of Financial Institutions

 

Trademark Filings

 

United States Patent and Trademark Office

 

Pledge of Stock Certificates of Material Domestic Subsidiaries with Certificated
Securities

 

The Courier-Journal, Inc.

Phoenix Newspapers, Inc.

Gannett River States Publishing Corporation

DES MOINES REGISTER AND TRIBUNE COMPANY

FEDERATED PUBLICATIONS, INC.

 

28

--------------------------------------------------------------------------------


 

Schedule 3

 

Jurisdictions of Organization and Chief Executive Offices

 

LOCATION OF JURISDICTION OF ORGANIZATION
AND CHIEF EXECUTIVE OFFICE

 

Grantor

 

Jurisdiction
of Organization

 

Location of Chief Executive
Office

 

 

 

 

 

Gannett Co., Inc. (f/k/a Gannett SpinCo, Inc.)

 

State of Delaware

 

7950 Jones Branch Drive
McLean, VA 22107

 

 

 

 

 

Gannett Satellite Information Network, LLC

 

State of Delaware

 

7950 Jones Branch Drive
McLean, VA 22107

 

 

 

 

 

The Courier-Journal, Inc.

 

State of Delaware

 

7950 Jones Branch Drive
McLean, VA 22107

 

 

 

 

 

Phoenix Newspapers, Inc.

 

State of Arizona

 

7950 Jones Branch Dr.
McLean, VA 22107

 

 

 

 

 

Gannett GP Media, Inc.

 

State of Delaware

 

7950 Jones Branch Drive
McLean, VA 22107

 

 

 

 

 

Gannett River States Publishing Corporation

 

State of Arkansas

 

7950 Jones Branch Drive
McLean, VA 22107

 

 

 

 

 

Gannett Publishing Services, LLC

 

State of Delaware

 

7950 Jones Branch Drive
McLean, VA 22107

 

 

 

 

 

Gannett MHC Media, Inc.

 

State of Delaware

 

7950 Jones Branch Drive
McLean, VA 22107

 

 

 

 

 

Democrat and Chronicle, LLC

 

State of Delaware

 

7950 Jones Branch Drive
McLean, VA 22107

 

 

 

 

 

DES MOINES REGISTER AND TRIBUNE COMPANY

 

State of Iowa

 

7950 Jones Branch Drive
McLean, VA 22107

 

29

--------------------------------------------------------------------------------


 

The Sun Company of San Bernardino,
California LLC

 

State of California

 

7950 Jones Branch Drive
McLean, VA 22107

 

 

 

 

 

FEDERATED PUBLICATIONS, INC.

 

State of Delaware

 

7950 Jones Branch Drive
McLean, VA 22107

 

 

 

 

 

x.com, Inc.

 

State of Delaware

 

7950 Jones Branch Drive
McLean, VA 22107

 

 

 

 

 

USA Today Sports Media Group, LLC

 

State of Delaware

 

7950 Jones Branch Drive
McLean, VA 22107

 

 

 

 

 

Schedule Star LLC

 

State of Delaware

 

7950 Jones Branch Drive
McLean, VA 22107

 

 

 

 

 

Action Advertising, Inc.

 

State of Wisconsin

 

7950 Jones Branch Drive
McLean, VA 22107

 

 

 

 

 

GNSS LLC

 

State of Delaware

 

7950 Jones Branch Drive
McLean, VA 22107

 

 

 

 

 

GCOE, LLC

 

State of Delaware

 

7950 Jones Branch Drive
McLean, VA 22107

 

30

--------------------------------------------------------------------------------

 

Schedule 4

 

Equipment Locations

 

LOCATIONS OF EQUIPMENT

 

Grantor

Locations

 

Legal Entity

 

Description

 

Net Book 
Value 2014

 

Location 
Name

 

Description2

 

Addr1

 

Addr5

 

State
Prov

 

Postal 
Code

Gannett MHC Media, Inc.

 

Color Towers

 

5,379,629.65

 

FTMY

 

Fort Myers, FL

 

2442 Dr. Martin Luther King Jr.

 

 

 

FL

 

33901

Gannett River States Publishing Corporation

 

Berliner WIFAG Press

 

6,374,154.36

 

SHRE

 

Shreveport, LA

 

421 Lake Street

 

 

 

 

 

71101

The Courier-Journal, Inc.

 

3 Goss Color Towers

 

6,686,541.72

 

BREV

 

Brevard, FL

 

One Gannett Plaza

 

Melbourne

 

FL

 

32940

Federated Publications, Inc.

 

MAN Roland Geoman 70

 

7,616,656.59

 

LAFA

 

Lafayette, IN

 

217 N. Sixth St.

 

Lafayette

 

IN

 

47901

Gannett Satellite Information Network, LLC

 

JCP Press

 

14,621,244.09

 

JCPL

 

Binghamton Johnson City, NY

 

10 Gannett Dr.

 

Johnson City

 

NY

 

13790

The Courier-Journal, Inc.

 

KBA Colora Press

 

9,099,616.24

 

LOUI

 

Courier Jrnl - 525 W. Broadway

 

525 W. Broadway

 

Louisville

 

KY

 

40202

The Courier-Journal, Inc.

 

KBA Colora Press

 

9,099,616.24

 

LOUI

 

Courier Jrnl - 525 W. Broadway

 

525 W. Broadway

 

Louisville

 

KY

 

40202

The Courier-Journal, Inc.

 

KBA Colora Press

 

9,099,616.24

 

LOUI

 

Courier Jrnl - 525 W. Broadway

 

525 W. Broadway

 

Louisville

 

KY

 

40202

Democrat and Chronicle, LLC

 

Press Equip - New Facil Canal

 

13,335,517.88

 

ROCH

 

Prod Facility Rochester, NY

 

301 Longleaf Blvd.

 

Greece

 

NY

 

14626

Des Moines Register and Tribune Company

 

MAN Roland Press

 

13,169,262.5

 

DESM

 

Des Moines, IA

 

7400 Register Drive

 

Des Moines

 

IA

 

50321

 

 

 

 

94,481,855.51

 

 

 

 

 

 

 

 

 

 

 

 

 

31

--------------------------------------------------------------------------------

 

Schedule 5

 

Trademarks

 

See attached list.

 

--------------------------------------------------------------------------------


 

Annex 1 to

Security Agreement

 

ASSUMPTION AGREEMENT, dated as of                 , 20  , made by
                               (the “Additional Grantor”), in favor of JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) parties to the Credit Agreement referred to below.  All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.

 

W I T N E S S E T H :

 

WHEREAS, Gannett Co., Inc. (f/k/a Gannett SpinCo, Inc.) (the “Borrower”), the
Lenders and the Administrative Agent have entered into a Credit Agreement, dated
as of June 29, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into that
certain Security Agreement, dated as of June 29, 2015 (as amended, supplemented
or otherwise modified from time to time, the “Security Agreement”), in favor of
the Administrative Agent for the ratable benefit of the Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Security Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Security Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                      Security Agreement.  By executing and
delivering this Assumption Agreement, the Additional Grantor, as provided in
Section 7.14 of the Security Agreement, (a) hereby becomes a party to the
Security Agreement as a Grantor thereunder with the same force and effect as if
originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder and (b) hereby collaterally assigns, grants, mortgages and
pledges to the Administrative Agent, for the benefit of the Secured Parties, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity by acceleration or otherwise) of such Additional
Grantor’s Obligations, a security interest in the Collateral of the Additional
Grantor, whether now owned or hereafter acquired.  The information set forth in
Annex 1-A hereto is hereby added to the information set forth in the Schedules
to the Security Agreement.  The Additional Grantor hereby represents and
warrants that each of the representations and warranties contained in Section 3
of the Security Agreement is true and correct on and as the date hereof (after
giving effect to this Assumption Agreement) as if made on and as of such date.

 

2.                                      Governing Law.  THIS ASSUMPTION
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------
